Exhibit 10.19

ULTICOM INC. SEVERANCE PLAN

Ulticom Inc. hereby establishes the Ulticom Inc. Severance Plan (the “Plan”).
The purpose of the Plan is to provide severance pay to certain eligible
employees of Ulticom Inc. whose employment is terminated under the terms and
conditions provided herein. Except as otherwise provided by law, the severance
pay available under this Plan is contingent upon the execution of a release of
claims in favor of the Company and its Affiliates and the return of all company
property to the Company. The Plan is intended to be an “employee welfare benefit
plan” as that term is defined in Section 3(1) of the Employment Retirement
Income Security Act of 1974, as amended (“ERISA”).

Section 1.       Definitions. Unless the context clearly indicates otherwise,
when used in this Plan:

(a)       “Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.

(b)       “Base Salary” means the Participant’s annual rate of base salary in
effect immediately prior to the date set forth in the Termination Notice
determined prior to reduction for any employee-elected salary reduction
contributions made to an employer-sponsored non-qualified deferred compensation
plan or an employer-sponsored plan pursuant to Section 401(k) or 125 of the
Internal Revenue Code (or any similar before-tax deduction under local law), and
excluding bonuses, overtime, allowances, commissions, deferred compensation
payments and any other extraordinary remuneration.

 

(c)

“Board” means the board of directors of Ulticom Inc.

(d)       “Cause” means any act or any failure to act on the part of a
Participant which constitutes:

(1)       a failure by Participant to carry out, in all material respects, the
reasonable and lawful directions of a more senior officer of the Company or the
Board that are within Participant’s direct or indirect control and consistent
with Participant’s status, duties and responsibilities, except for a failure
that is attributable to Participant’s illness, injury or permanent disability;
or

(2)       a material breach of any restrictive covenants in respect of the
Company or its Affiliates to which the Participant is subject, or a material
violation by Participant of any Company policy or procedure provided or
available to Participant resulting in material and demonstrable harm to the
Company including, without limitation, a material violation of the Company’s
Code of Business Conduct and Ethics;

 

 

--------------------------------------------------------------------------------



or

(3)       Participant’s unlawful possession, use, sale or distribution of
narcotics or other controlled substances; or

(4)       Any willful or negligent act or omission by Participant in the scope
of his employment by the Company which in the reasonable judgment of the Board
(A) could result in the assessment of a civil or criminal penalty against
Participant or the Company or its Affiliates, (B) could result in a violation of
any material foreign or United States federal, State, or local law or regulation
having the force of law, or (C) is injurious to the Company or any of its
Affiliates; or

(5)       Participant’s conviction of, or plea of guilty or no contest to, any
felony or any misdemeanor involving moral turpitude, or a material violation by
Participant of federal or state securities laws as determined by a court or
other governmental body of competent jurisdiction; or

(6)       any intentional or negligent misrepresentation by Participant of a
material fact to, or intentional or negligent concealment by Participant of a
material fact from, (A) the Board or (B) the chief executive officer, general
counsel, chief financial officer or any other member of senior management of the
Company, where the misrepresentation or concealment results in the reasonable
judgment of the Board in material and demonstrable harm to the Company
(including, for example, the Company’s materially violating federal or state
securities laws); or

(7)       fraud, embezzlement, theft or material dishonesty by Participant
against the Company or any of its Affiliates.

 

(e)

“Code” means the Internal Revenue Code of 1986, as amended.

(f)        “Committee” means the Compensation Committee of the Board or such
other committee of the Board designated by the Board to administer this Plan, or
if no such committee exists, the Board.

(g)       “Company” means Ulticom Inc., a New Jersey corporation, and its
successors and assigns.

(h)       “Effective Period” means February 15, 2008 through the date the Plan
is terminated by the Committee in accordance with Section 7.

(i)        “Involuntary Termination” means a termination of the Participant’s
employment by the Company for any reason other than Cause, Total Disability or
death; provided, however, that an Involuntary Termination of a Participant’s
employment shall not occur if:

(1)       a Participant’s employment with the Company is terminated by reason of
a transfer to the employ of an Affiliate, or

 

 

2

 

 

--------------------------------------------------------------------------------



(2)       a Participant’s employment with the Company is terminated upon the
expiration of a leave of absence by reason of his or her failure to return to
work at such time or the absence at such time of an available position for which
the Participant is qualified.

(j)        “Participant” means a regular full-time or part-time employee of the
Company who is eligible for benefits provided under Section 2 herein.

(k)       “Plan” means this Ulticom Inc. Severance Plan, as in effect from time
to time.

(l)        “Release” means a release in the form attached hereto as Exhibit A
(subject to revisions (if any) required to ensure compliance with any applicable
law), which shall, to the extent permitted by law, waive all claims and actions
against the Company, its Affiliates, any of its officers, directors, and such
other related parties and entities as the Company chooses to include in the
release except for claims and actions for benefits provided under the terms of
the Plan.

(m)      “Severance Benefits” means the benefits provided under Section 2(c)
herein.

(n)       “Specified Employees” means “specified employees” as defined in, and
pursuant to Treas. Reg. § 1.409A-1(i). The determination of whether a
Participant is a Specified Employee shall be made by the Committee in accordance
with the methodology adopted by the Committee in accordance with Section 409A of
the Code, which methodology may be amended or replaced from time to time to the
extent permitted by Section 409A of the Code.

(o)       “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in such chain.

(p)       “Termination Notice” means the notice of termination given in
accordance with Section 12 herein.

(q)       “Total Disability” means that, in the Company’s reasonable judgment,
either (1) Participant has been unable to perform Participant’s duties because
of a physical or mental impairment for eighty percent (80%) or more of the
normal working days during 6 consecutive calendar months or fifty percent (50%)
or more of the normal working days during twelve (12) consecutive calendar
months, or (2) Participant has become totally and permanently incapable of
performing the usual duties of his employment with the Company on account of a
physical or mental impairment.

 

 

3

 

 

--------------------------------------------------------------------------------



 

 

Section 2.

Severance Benefits.

(a)       Each Participant whose employment with the Company is terminated
during the Effective Period for any reason shall be entitled to the amounts set
forth in Section 2(b) below. Each Participant whose employment with the Company
is terminated during the Effective Period due to an Involuntary Termination who
executes an effective Release within fifty (50) days after such termination,
timely delivers the Release to the Company (and who does not revoke such Release
within the revocation period provided under applicable law) and complies with
Sections 2(d) and 2(e) below, shall be entitled to the benefits set forth in
Section 2(c) below.

(b)       Accrued Benefits. Each Participant whose employment with the Company
is terminated during the Effective Period shall be entitled to receive any
unpaid Base Salary up to and including the date of such Participant’s
termination. In addition, such Participant shall be entitled to prompt
reimbursement of any unreimbursed expenses properly incurred by such Participant
in accordance with the Company’s policies prior to the date of such
Participant’s termination, however, no such payment shall be made later than
December 31 of the year following the year in which the expense was incurred.
Such Participant shall also receive such other compensation (including any stock
options or other equity-related payments) and benefits, if any, to which such
Participant may be entitled from time to time pursuant to the terms and
conditions of the employee compensation, incentive, equity, benefit or fringe
benefit plans, policies or programs of the Company.

(c)       Severance Pay. Each Participant whose employment with the Company is
terminated during the Effective Period due to an Involuntary Termination and who
is eligible to receive severance benefits as described under Section 2(a) above
shall be eligible to receive the following:

(1)       Each Participant shall be entitled to receive severance pay from the
Company in an amount calculated in accordance with Exhibit B attached hereto.

(2)       Such severance pay shall be paid in installments, with each
installment designated as a separate payment, in accordance with the Company’s
normal payroll practices; provided, however, the Company, in its sole
discretion, may at any time accelerate the payment of any remaining severance
pay to a Participant in a lump sum payment to the extent such acceleration would
not reasonably be expected to result in any accelerated or additional tax under
Section 409A of the Code. Severance payments will commence within sixty (60)
days following a Participant’s termination date. In the event that the Company
elects to commence the payment of such severance pay prior to the date the
Participant executes the Release and the Participant subsequently fails to
timely deliver the Release to the Company (or in the event that the Participant
revokes the Release prior to its effective date), the Participant shall be
required to re-pay to the Company any such severance amounts received.

 

 

4

 

 

--------------------------------------------------------------------------------



(d)       Restrictive Covenants. Any Severance Benefits provided in this Section
2 and as otherwise set forth in the Plan shall be contingent on the
Participant’s continued compliance with any restrictive covenants in respect of
the Company or its Affiliates to which the Participant is subject.

(e)       Return of Company Property. Any Severance Benefits provided in this
Section 2 and as otherwise set forth in the Plan shall be contingent on the
Participant, prior to or immediately following his or her Involuntary
Termination, returning all company property in his or her possession (and
signing a written acknowledgement to this effect), including but not limited to
all computer software, computer access codes, laptops, cell phone, Blackberries,
keys and access cards, credit cards, vehicle, telephones, office equipment and
all copies (including drafts) of any documentation or information (however and
wherever stored) relating to the business of the Company or any Affiliates.

 

(f)

Affect of Plan on Other Severance Arrangements.

(1)       The severance pay under this Plan (calculated in accordance with
Section 2(c) above) shall be reduced (but not below zero) in accordance with
Section 409A of the Code by any cash payments, payable on account of termination
of employment, that the Participant is entitled to under or in respect of any of
the following: (i) any enhanced severance plan sponsored by the Company or any
of its Affiliates, (ii) any written employment or separation agreement between
the Participant and the Company or any of its Affiliates, (iii) arrangements
required by applicable law, industrial instrument, statute or ordinance,
including (A) “pay in lieu of notice” or “notice” laws, (B) any pay in lieu of
notice under a contract of employment, (C) any damages for breach of employment
contract calculated by reference to any period of notice required to be given to
terminate such employment contract which was not given in full (including
wrongful dismissal), (D) any compensation required to be paid by any law of any
jurisdiction in respect of termination of employment, and (E) any law of any
jurisdiction with respect to the payment of severance, termination indemnities
or other similar payments, or (iv) any written contract, agreement, plan,
program, practice or arrangement which are payable due to the Participant’s
termination of employment with the Company or an Affiliate.

(g)       Termination of Employment for Other Reasons. Any Participant whose
employment with the Company is terminated for any reason other than an
Involuntary Termination (including, without limitation, by the Company for
Cause, by the Participant due to voluntary quit or resignation, by reason of
death or Total Disability) shall not be entitled to any Severance Benefits under
this Plan.

Section 3.       Tax Withholding. The Company shall withhold or deduct from any
amount payable to a Participant pursuant to this Plan any income, employment or
other tax the Company is required by applicable law to so withhold or deduct
from such Participant.

 

Section 4.

Section 409A. Notwithstanding any other provision herein, if the

 

 

5

 

 

--------------------------------------------------------------------------------



Participant is a Specified Employee on the date of termination and the deferral
of the commencement of any payments otherwise payable hereunder as a result of
such termination of employment is necessary in order to prevent any accelerated
or additional tax under Section 409A of the Code, then the Company will defer
the commencement of the payment of any such payments hereunder (without any
reduction in such payments ultimately paid or provided to Participant) until the
date that is six months following Participant’s termination of employment with
the Company (or the earliest date as is permitted under Section 409A of the
Code) and (ii) if any other payments of money or other benefits due to
Participant hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Board, that does not cause such an accelerated or additional tax. The Committee
shall consult with the Participant in good faith regarding implementation of
this Section 4; provided, that none of the Company, any of its Affiliates or its
employees or representatives shall have liability to the Participant with
respect thereto. For purposes of Section 409A of the Code, each payment made
under this Plan shall be designated as a “separate payment” within the meaning
of the Section 409A of the Code, and references herein to Participant’s
“termination of employment” shall refer to Participant’s separation from service
with the Company within the meaning of Section 409A.

Section 5.       Plan Administration. This Plan shall be administered by the
Committee. The Committee shall have discretionary and final authority to
interpret and implement the provisions of this Plan and to determine eligibility
for benefits under the Plan. The Committee shall have the authority to determine
the amount of each Participant’s Severance Benefits and may modify the amount of
each Participant’s Severance Benefits at any time prior to such Participant’s
Involuntary Termination. All such determinations or modifications shall be made
in writing and dated. The Committee shall perform all of the duties and exercise
all of the powers and discretion that the Committee deems necessary or
appropriate for the proper administration of this Plan. Every interpretation,
choice, determination or other exercise by the Committee of any power or
discretion given either expressly or by implication to it shall be conclusive
and binding upon all parties having or claiming to have an interest under this
Plan or otherwise directly or indirectly affected by such action, without
restriction, however, upon the right of the Committee to reconsider or
re-determine such action. The Committee may adopt such rules and regulations for
the administration of this Plan as are consistent with the terms hereof, and
shall keep adequate records of its proceedings and acts. Notwithstanding
anything else herein to the contrary, the Committee may delegate to any
individual or committee of individuals the responsibility to carry out any of
its rights and duties with respect to the Plan, including employing such agents,
accountants and legal counsel (who may be agents, accountants and legal counsel
for the Company) as may be appropriate for the administration of the Plan. All
reasonable administration expenses incurred by the Committee in connection with
the administration of the Plan shall be paid by the Company.

 

 

6

 

 

--------------------------------------------------------------------------------



Section 6.       Claims Procedure. If any person (hereinafter called the
“Claimant”) feels he or she is being denied a benefit to which he or she is
entitled under this Plan, such Claimant may file a written claim for said
benefit with the Chairman of the Committee. Within sixty (60) days of the
receipt of such claim the Committee shall determine and notify the Claimant as
to whether he or she is entitled to such benefit. Such notification shall be in
writing and, if denying the claim for a benefit, shall set forth the specific
reason or reasons for the denial, make specific reference to the pertinent Plan
provisions, provide a description of any additional material or information
necessary for the Claimant to perfect the claim (and an explanation of why such
material or information is necessary, provide a description of the Plan’s review
procedures and the time limits applicable to such procedures, including that the
Clamant has a right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review, and advise the Claimant
that he or she may, within sixty (60) days of the receipt of such notice,
request in writing to appear before the Committee or its designated
representative for a hearing to review such denial. Any such hearing shall be
scheduled at the mutual convenience of the Committee or its designated
representative and the Claimant, and at such hearing the Claimant and/or his or
her duly authorized representative may examine any relevant documents and
present evidence and arguments to support the granting of the benefit being
claimed. The final decision of the Committee with respect to the claim being
reviewed shall be made within sixty (60) days following the hearing thereon, and
the Committee shall in writing notify the Claimant of its final decision, again
specifying the reasons therefore, the pertinent Plan provisions upon which such
decision is based, that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits, and that the
Claimant has a right to bring an action under Section 502(a) of ERISA. The final
decision of the Committee shall be conclusive and binding upon all parties
having or claiming to have an interest in the matter being reviewed.

Section 7.       Plan Amendment and Termination. The Plan may be modified,
amended or terminated at any time and from time to time, in whole or in part, by
resolution adopted by the Committee or by written document executed by its duly
authorized representative; provided, however, that no such amendment or
termination shall reduce the Severance Benefits payable under this Plan to a
Participant whose employment with the Company terminated by reason of an
Involuntary Termination prior to the date of such amendment or termination, or
defer the date for the payment of such Participant’s Severance Benefits
hereunder except as provided pursuant to Section 4, without the consent of such
Participant.

Section 8.       Nature of Plan and Rights. This Plan is an unfunded employee
welfare benefit plan and no provision of this Plan shall be deemed or construed
to create a trust fund of any kind or to grant a property interest of any kind
to any employee or former employee of the Company or its Affiliates. Any payment
which becomes due under this Plan to a Participant shall be made by the Company
out of its general assets, and the right of any Participant to receive a payment
hereunder from the Company shall

 

 

7

 

 

--------------------------------------------------------------------------------



be no greater than the right of any unsecured general creditor of the Company.

Section 9.       Entire Agreement. This Plan constitutes the entire agreement
between the parties and, except as provided in Section 2(f), supersedes the
provisions of all other prior agreements, plan, corporate policies and
practices, as well as any other unwritten applicable obligation, concerning the
effect of a termination of employment on the relationship between the Company
and a Participant.

Section 10.     No Right of Employment. Except as expressly provided herein,
this Plan shall not interfere in any way with the right of the Company to reduce
a Participant’s compensation or other benefits or terminate the Participant’s
employment, with or without Cause.

Section 11.     Spendthrift Provision. No right or interest of a Participant
under this Plan may be assigned, transferred or alienated, in whole or in part,
either directly or by operation of law, and no such right or interest shall be
liable for or subject to any debt, obligation or liability of such Participant.

Section 12.     Notice. Notice of Involuntary Termination shall be given in
accordance with this Section, and shall include the effective date of
termination. For the purpose of this Plan, any notice and all other
communication provided for in this Plan shall be in writing and shall be deemed
to have been duly given when received at the respective addresses set forth
below, or to such other address as the Participant or the Company, as
applicable, may have furnished to the other in writing in accordance herewith.

If to the Company:

Ulticom Inc.

1020 Briggs Road

Mt. Laurel, NJ 08054

Attention: General Counsel

If in connection with a claim under Section 6 (“Claims Procedures”):

Ulticom Inc.

1020 Briggs Road

Mt. Laurel, NJ 08054

Attention: Rex A. McWilliams, Chairman of the Committee

If to the Participant:

To the most recent address of the Participant set forth in the personnel records
of the Company.

Section 13.     Applicable Law. This Plan shall be governed and construed in
accordance with the laws of New Jersey and applicable federal law without regard
to

 

 

8

 

 

--------------------------------------------------------------------------------



conflicts of laws principles thereof.

Section 14.     Effectiveness. This Plan shall be effective as of February 15,
2008 and shall remain effective until terminated by the Committee in accordance
with Section 7, above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

--------------------------------------------------------------------------------



EXHIBIT A

WAIVER AND RELEASE

This RELEASE (“Release”) is dated as of ____________________ between Ulticom
Inc., a New Jersey corporation (the “Company”), and _________ (the “Employee”).

WHEREAS, the Employee is a participant in the Ulticom Inc. Severance Plan (the
“Plan”); and

WHEREAS, the Employee’s employment with the Company (has been) (will be)
terminated effective __________________; and

WHEREAS, pursuant to Section 2 of the Plan, the Employee is entitled to certain
compensation upon such termination, contingent upon the execution of this
Release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Plan, the Company and the Employee agree as follows:

1.         The Employee, on behalf of his heirs, estate and beneficiaries,
hereby waives all claims against the Company, and any of its subsidiaries or
affiliates, and each past or present officer, director, agent, employee,
shareholder, and insurer of any such entities, from liability for any claims or
damages the Employee may have against it or them as of the date this Release is
executed, whether known or unknown, including, but not limited to, any alleged
violation of the Age Discrimination in Employment Act, as amended, the Older
Worker Benefits Protection Act; Title VII of the Civil Rights of 1964, as
amended; Sections 1981 through 1988 of Title 42 of the United States Code; the
Civil Rights Act of 1991; the Equal Pay Act; the Americans with Disabilities
Act; the Rehabilitation Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended; the Worker Adjustment and
Retraining Notification Act; the Fair Credit Reporting Act; the Occupational
Safety and Health Act; the Uniformed Services Employment and Reemployment Act;
the Employee Polygraph Protection Act; the Immigration Reform Control Act; the
retaliation provisions of the Sarbanes-Oxley Act of 2002; the New Jersey Law
Against Discrimination; the New Jersey Domestic Partnership Act; the New Jersey
Conscientious Employee Protection Act; the New Jersey Family Leave Act; the New
Jersey Wage and Hour Law; the New Jersey Equal Pay Law; the New Jersey
Occupational Safety and Health Law; the New Jersey Smokers’ Rights Law; the New
Jersey Genetic Privacy Act; the New Jersey Fair Credit Reporting Act; the
retaliation provisions of the New Jersey Workers’ Compensation Law (and
including any and all amendments to the above); the Massachusetts Fair
Employment Practice Act; the Massachusetts Equal Pay and Maternity Benefits Law;
the Massachusetts Equal Rights for Elderly and Disabled Law; the Massachusetts
Small Necessities Leave Act; the Massachusetts Age Discrimination Law and/or any
other alleged violation of any federal, state or local law, regulation or
ordinance, and/or contract (including, but not limited to, the Plan) or implied
contract or tort law or public policy or whistleblower claim, having any bearing
whatsoever on the

 

 

A-1

 

 

--------------------------------------------------------------------------------



Employee’s employment by and the termination of employment with the Company,
including, but not limited to, any claim for wrongful discharge, back pay,
vacation pay, sick pay, bonus payment, attorneys’ fees, costs and/or future wage
loss. This paragraph does not release any claims that lawfully cannot be waived.

Nothing in this Release is intended to preclude the Employee from filing a
charge or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission or state fair employment practices
agency. The Employee agrees not to seek or accept any money damages or any other
relief upon the filing of any such administrative or judicial charges or
complaints.

2.         The Employee acknowledges and agrees that even though claims and
facts in addition to those now known or believed by him to exist may
subsequently be discovered, it is his intention to fully settle and release all
claims he may have against the Company and the persons and entities described
above, whether known, unknown or suspected.

3.         The Employee relinquishes any right to future employment with the
Company and the Company shall have the right to refuse to re-employ the
Employee, in each case without liability of the Employee or the Company.

4.         The Company and the Employee acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company (i) to indemnify the
Employee for his acts as an officer or director of Company in accordance with
the bylaws of Company, (ii) to the Employee and his eligible, participating
dependents or beneficiaries under any existing group welfare or retirement plan
of the Company in which the Employee and/or such dependents are participants, or
(iii) to satisfy all vested equity compensation obligations previously granted
to the Employee.

5.         The Employee acknowledges that he or she has been provided at least
twenty-one (21)1 days to review the Release and has been advised to review it
with an attorney of his choice and at his own expense. In the event the Employee
elects to sign this Release Agreement prior to this twenty-one (21) day period,
he agrees that it is a knowing and voluntary waiver of his right to wait the
full twenty-one (21) days. The Employee further understands that he has seven
(7) days after the signing hereof to revoke it by so notifying the Company in
writing, such notice to be received by Ulticom General Counsel within the seven
(7) day period. The Employee further acknowledges that he has carefully read
this Release, knows and understands its contents and its binding legal effect.
The Employee acknowledges that by signing this Release, he or she does so of his
or her own free will and act and that it is his or her intention that he or she
be legally bound by its terms.

_________________________

1  Forty-five (45) days (throughout paragraph) if required by law.

 

 

A-2

 

 

--------------------------------------------------------------------------------



6.         This Release shall be construed and enforced in accordance with, and
governed by, the laws of the State of New Jersey, without regard to principles
of conflict of laws. If any clause of this Release should ever be determined to
be unenforceable, it is agreed that this will not affect the enforceability of
any other clause or the remainder of this Release.

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

ULTICOM INC.

 

 

By: _________________________________

Name:

Title:

 

 

 

_____________________________________

Employee

 

 

A-3

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B
SEVERANCE BENEFIT SCHEDULE

Benefit Calculation

Job Level

Minimum Weeks of Severance

Maximum Weeks of Severance

Participants shall be entitled to Severance Benefits equal to one (1) week of
Base Salary for every six (6) months of service with the Company or any
Affiliate (rounded up for any partial period of service) payable in accordance
with Section 2(c),2 subject to the minimum and maximum weeks set forth herein
based on the Participant’s Job Level.

VP and Above

12

26

Director

6

26

Manager

6

26

Exempt

4

26

Non-Exempt

2

12

 

_________________________

2  The Severance Benefits received will be determined based on the Participant’s
job level and years of service at the time of the Participant’s receipt of a
Termination Notice.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1

 

 

 